Exhibit 99.1 INSITUFORM TECHNOLOGIES, INC. REPORTS RECORD FIRST QUARTER 2: · Income from continuing operations was $8.5 million for the first quarter of 2010 compared to a loss from continuing operations in the first quarter of 2009 of $1.1 million, inclusive of acquisition-related expenses of $8.2 million, or $6.1 million after-tax, or $5.0 million excluding acquisition-related expenses (non-GAAP), a $3.6 million, or 71.9 percent, increase · Income from continuing operations on a per diluted share basis was $0.22, representing a 29.4 percent increase from the prior year’s results of $0.17 per diluted share, excluding acquisition-related expenses (non-GAAP) · Total contract backlog increased to another record high of $497.1 million at March 31, 2010, representing a 27.9 percent increase from March 31, 2009 and a 7.3 percent increase from December 31, 2009 · Full-year expectation remains in line with previous guidance of $1.45 to $1.55 per diluted share Chesterfield, MO – April 26, 2010 – Insituform Technologies, Inc. (Nasdaq Global Select Market: INSU) today reported first quarter income from continuing operations of $8.5 million ($0.22 per diluted share), compared to a loss from continuing operations in the first quarter of 2009 of $1.1 million ($(0.04) per diluted share).The first quarter of 2009 included $8.2 million ($6.1 million after-tax) in transaction and severance costs incurred in connection with the acquisitions of The Bayou Companies L.L.C. and Corrpro Companies, Inc. on February 20, 2009 and March 31, 2009, respectively.Excluding the impact of the acquisition-related expenses in the first quarter of 2009, the current year improvement in income from continuing operations would have been $3.6 million, a 71.9 percent increase (non-GAAP). Joe Burgess, President and Chief Executive Officer, commented, “I am pleased with our results for the first quarter of 2010 on several fronts.The financial results of the first quarter were significantly improved year over year, with improved gross and operating margin performance.Our diluted earnings per share, excluding 2009’s transaction and severance costs, also increased 29.4 percent year over year and our recent acquisitions were accretive to earnings per share.We also continued our momentum in terms of backlog growth, ending the first quarter of 2010 with record company backlog and record backlog in our North American Sewer Rehabilitation and Energy and Mining segments.We have significant momentum going into the second quarter with this record backlog and anticipate a very solid 2010.We reiterate our previously stated guidance of $1.45 to $1.55 in earnings per share for the full year of 2010.” “Our North American Sewer Rehabilitation business delivered strong profitability for the first quarter of 2010.Gross and operating profits were 14.2 percent and 29.0 percent improved over the first quarter of 2009, respectively, despite the loss of production days due to poor weather in January and February.We continue to be pleased with the progress we are making in our manufacturing operation, where we continued to drive increased margins through cost efficiencies and pricing optimization.North American Sewer Rehabilitation contract backlog at March 31, 2010 reached another record level and we have geared our operations to take immediate advantage of this through the deployment of additional crew resources and focused project planning.Stimulus dollars continued to flow into the market in the first quarter of 2010, and are on pace with our expectations.We should see significant increases in production in the coming months, which will facilitate improved operating margins.” “Our European Sewer Rehabilitation segment performed within our expectations for the quarter.Profitability increased slightly from the first quarter of 2009, primarily due to lower costs as a result of our recent European restructuring.Our European manufacturing operation increased profitability as we implemented pricing increases, and we increased third-party product sales.Our UK, Spanish and Swiss operations all experienced operating profit increases year over year, primarily as a result of improved project performance, while our French operation experienced isolated operational issues.European market conditions continue to be challenging, but recent bidding opportunities have been increasing and we anticipate a rebound in backlog in the coming months.We continue to expect significant profitability improvement for our European operation for 2010, as we increase our manufacturing efficiencies, concurrent with the implementation of quality and project management best practices.We are on track with cost savings from the recent restructuring, and we expect to garner more savings as the year progresses.” “First quarter performance for our Asia-Pacific Sewer Rehabilitation business was weaker than expected, due to revisions in the cost to complete two projects in Delhi.The client is requiring increased tube thickness which is requiring more resin.Additionally, we have been notified by our resin vendor that a less-costly resin, upon which we based our estimate, will not be available in time for the completion of these projects.We will be working on cost recapture in the coming months.Our Hong Kong operation performed as expected for the first quarter of 2010 and our Australian and Singapore operations were gearing up for major projects to be started in the second quarter.Gross and operating margins for this segment should be back to normal historical levels again in the coming quarters.Backlog is improved in this segment primarily as a result of the recent awards in Singapore.We are seeing a return of the bid table in India with the start of the government’s fiscal year on April 1.” “We continue to make progress in our Water Rehabilitation segment in terms of profitability, increasing first quarter 2010 operating income by $1.4 million from the first quarter 2009.We also expanded the InsituMain™ technical capability to rehabilitate pipes up to 36-inches in diameter, a further successful result of pilot projects.While contract backlog growth has been slow to date, we anticipate significant growth in the coming months as we secure larger contracts with our key customers.” “Market conditions for our Energy and Mining businesses are continuing to improve, and our overall performance in the first quarter was within our expectations.Energy and Mining closed the quarter with record backlog, up 22.5 percent from March 31, 2009 levels, with healthy increases across our platform of services and in almost every geography in which we operate.During the first quarter, Bayou continued to work through the ILVA pipe coating project, and will be wrapping up the project in April, after which we will move to higher margin work during the second quarter.United Pipeline Systems started the year solidly with increased revenues and margins, coupled with continued growth in contract backlog, and Corrpro also began the year respectably.” Consolidated revenues in the first quarter of 2010 were $199.2 million, a 55.6 percent increase over the first quarter of 2009.First quarter 2010 revenues included $63.3 million in revenues from Bayou and Corrpro, while first quarter 2009 revenues included $9.7 million in revenues from Bayou (Corrpro was acquired on March 31, 2009 and was not included in first quarter 2009 results).Excluding Corrpro’s and Bayou’s revenues from both periods, revenues for the first quarter of 2010 would have been $135.8 million, a 14.8 percent increase from first quarter 2009 revenues (non-GAAP).This increase was primarily due to higher revenues in our North America Sewer Rehabilitation, Water Rehabilitation and Asia-Pacific segments.Revenues in our European Sewer Rehabilitation segment declined $0.6 million, or 3.2 percent, due principally to lower contracting revenues in Eastern Europe as we exited certain contracting markets in late 2009.Revenues in our North American Sewer Rehabilitation segment increased $8.6 million, or 10.7 percent, when compared to the first quarter 2009 as a result of increased crew capacity and workable backlog.Revenues in our Asia-Pacific Sewer Rehabilitation segment increased $4.1 million, or 71.8 percent, quarter over quarter primarily due to the inclusion of revenues from our Australian and Hong Kong operations, which previously had not been consolidated.In addition, a small amount of revenues were contributed by our Singapore operation, which was acquired in January 2010.Our Water Rehabilitation revenues increased to $5.2 million in the first quarter of 2010 from $2.0 million in the prior year period.The increase in revenues was primarily due to the execution of a number of pilot projects in North America. Consolidated gross profit for the first quarter of 2010 totaled $48.7 million, an increase of $18.0 million, or 58.7 percent, from the same period in 2009. The first quarter of 2010 included $16.7 million of gross profit contributed by Bayou and Corrpro.The first quarter of 2009 included $1.7 million of gross profit contributed from Bayou.Excluding the impact of Bayou and Corrpro from both periods, gross profit for the first quarter of 2010 would have been $32.0 million, an increase of $3.1 million, or 10.7 percent, compared to the prior year quarter (non-GAAP).Gross profit was primarily impacted by improvement in gross profit in our North American Sewer Rehabilitation and Water Rehabilitation segments.These segments experienced improvements primarily due to improved project execution and increased manufacturing margins.Gross margins in our European Sewer Rehabilitation and Energy and Mining segments were stable.Gross profit and gross margins in our Asia-Pacific Sewer Rehabilitation segment declined substantially as a result of a significant increase in the cost of the resin that will be used to complete two projects, along with performance issues in India, with a combined negative impact to operating income of approximately $2.4 million for the first quarter of 2010.The gross margin adjustments made in India were isolated and there should be a return of normal historical gross margin rates in future quarters. Consolidated operating expenses for the first quarter of 2010 were $36.2 million, an increase of $5.6 million, or 18.2 percent, from the first quarter of 2009.The first quarter of 2009 included $8.2 million of acquisition-related expenses incurred related to the acquisitions of Bayou and Corrpro.The first quarter of 2010 included $12.8 million of operating expenses for Bayou and Corrpro, whereas the first quarter of 2009 included $1.5 million of operating expenses for Bayou.Excluding the impact of the acquisition-related expenses and operating expenses of Bayou and Corrpro from both periods, operating expenses for the first quarter of 2010 would have been $23.3 million, an increase of $2.4 million, or 11.6 percent, from the first quarter of 2009 (non-GAAP).The principal reason for the increase in operating expenses in the first quarter of 2010 from the prior year quarter relate to business growth in our Asia-Pacific Sewer Rehabilitation business, most notably Australia, Hong Kong and Singapore.Operating expenses in North American Rehabilitation also increased due to expenses for additional project management and operational support to support the recent growth in the business.Operating expenses in European Sewer Rehabilitation and Water Rehabilitation declined slightly as a result of recent restructuring efforts. Consolidated operating income in the first quarter of 2010 was $12.5 million, an increase of $12.4 million from the prior year quarter.Excluding the $8.2 million of acquisition-related expenses incurred in connection with the acquisitions of Bayou and Corrpro in the first quarter of 2009, the current year improvement in operating income would have been $4.2 million, a 50.7 percent increase (non-GAAP). Total contract backlog increased to a record level of $497.1 million at March 31, 2010 compared to $463.4 million at December 31, 2009 and $388.7 million at March 31, 2009, representing increases of 7.2 percent and 27.9 percent, respectively. Contract backlog in our North American Sewer Rehabilitation segment reached another record level at March 31, 2010 at $208.6 million.This represented a $27.7 million, or 15.3 percent, increase from December 31, 2009, and a $48.2 million, or 30.0 percent, increase from March 31, 2009.Market conditions in North America continue to be robust and we believe that we will see eight to ten percent growth in this market for 2010, with a portion of the growth coming from stimulus funds flowing into the marketplace. Contract backlog in our European Sewer Rehabilitation segment was $24.7 million at March 31, 2010, compared to $37.2 million at December 31, 2009.The decrease in backlog was primarily related to normal first quarter seasonal lows in bidding opportunities and timing of project awards.Bidding opportunities are increasing in most European markets and market conditions are improving slightly. Contract backlog in our Asia-Pacific Sewer Rehabilitation segment was $73.3 million at March 31, 2010, compared to $57.4 million at December 31, 2009.This increase was principally due to orders received in Singapore, along with smaller orders received in Hong Kong and Australia.Significant tender opportunities in India are expected during the second quarter of 2010 after a protracted lull due to federal financial constraints.Market conditions are strong throughout Asia, and we anticipate significant opportunities for the foreseeable future. Water Rehabilitation contract backlog was $2.9 million at March 31, 2010, compared to $7.7 million at December 31, 2009.The decrease was primarily due to timing issues related to signing new orders.Despite the first quarter 2010 decline in backlog, we continue to see positive momentum with respect to InsituMain™ as we enjoy significant success with pilot projects.Results from pilot projects in the first quarter were positive and prospects for orders are increasing. These successes should contribute to backlog growth over the coming quarters. Energy and Mining contract backlog at March 31, 2010 increased to a record level of $187.6 million, representing a $7.4 million, or 4.1 percent, increase from December 31, 2009 and a $34.4 million, or 22.5 percent, increase from March 31, 2009.This increase was fueled by growth in all three business lines and almost all geographies.Project opportunities are continuing to increase across the energy and mining platform with increased commodity pricing, and the demand for new and existing pipeline infrastructure is increasing. Unrestricted cash decreased in the first quarter of 2010 to $95.2 million, from $106.1 million at December 31, 2009, primarily as a result of timing of collections from receivables and increases in cash payments for capital expenditures and vendors.Cash flow for the remainder of the year is anticipated to be positive. Insituform Technologies, Inc. is a worldwide leader in global pipeline protection.Insituform provides proprietary technologies and services for rehabilitating sewer, water and energy and mining piping systems and the corrosion protection of industrial pipelines.More information about Insituform can be found on its internet site at www.insituform.com. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements.The Company makes forward-looking statements in this news release that represent the Company’s beliefs or expectations about future events or financial performance.These forward-looking statements are based on information currently available to the Company and on management’s beliefs, assumptions, estimates or projections and are not guarantees of future events or results.When used in this document, the words “anticipate,” “estimate,” “believe,” “plan,” “intend, “may,” “will” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements.Such statements are subject to known and unknown risks, uncertainties and assumptions, including those referred to in the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission on March 1, 2010.In light of these risks, uncertainties and assumptions, the forward-looking events may not occur.In addition, our actual results may vary materially from those anticipated, estimated, suggested or projected.Except as required by law, we do not assume a duty to update forward-looking statements, whether as a result of new information, future events or otherwise.Investors should, however, review additional disclosures made by the Company from time to time in its periodic filings with the Securities and Exchange Commission.Please use caution and do not place reliance on forward-looking statements.All forward-looking statements made by the Company in this news release are qualified by these cautionary statements. Regulation G Statement Insituform has presented certain information in this release excluding certain items that impacted income and diluted earnings per share. The (non-GAAP) earnings per share and guidance exclude one or more of the following: the earnings impact of the exclusion of acquisition-related expenses or the exclusion of Bayou and Corrpro financial information.Insituform management uses such non-GAAP information internally to evaluate financial performance for its operations, as the Company believes it allows it to more accurately compare the Company’s ongoing performance across periods. Insituform®, the Insituform® logo, InsituMain™, United Pipeline Systems®, Bayou Companies™ and Corrpro® are the registered and unregistered trademarks of Insituform Technologies, Inc. and its affiliates. CONTACT: Insituform Technologies, Inc. David A. Martin, Senior Vice President and Chief Financial Officer (636) 530-8000 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended March 31, 2010 2009 Revenues $ $ Cost of revenues Gross profit Acquisition-related expenses – Operating expenses Operating income 79 Other income (expense): Interest income Interest expense ) ) Other ) ) Total other expense ) ) Income (loss) before taxes on income ) Tax expenses (benefit) on income ) Income (loss) before equity in earnings (losses) of affiliated companies ) Equity in earnings (losses) of affiliated companies, net of tax ) Income (loss) before discontinued operations ) Loss from discontinued operations, net of tax ) ) Net income (loss) ) Less:net (income) loss attributable to noncontrolling interests ) Net income (loss) attributable to common stockholders $ $ ) Earnings (loss) per share attributable to common stockholders: Basic: Income (loss) from continuing operations $ $ ) Loss from discontinued operations ) ) Net income (loss) $ $ ) Diluted: Income (loss) from continuing operations $ $ ) Loss from discontinued operations ) ) Net income (loss) $ $ ) Weighted average number of shares: Basic Diluted . INSITUFORM TECHNOLOGIES. INC. STATEMENT OF OPERATIONS RECONCILIATION (Unaudited) (Non-GAAP) (in thousands, except share information) Three Months Ended March 31, 2010 Consolidated Results Bayou and Corrpro Results Results Excluding Acquisitions Revenues $ $ $ Cost of revenues Gross profit Operating expenses Operating income Other income (expense): Interest income 18 86 Interest expense ) ) ) Other ) ) ) Total other expense ) ) ) Income before taxes on income Taxes on income Income before equity in earnings of affiliated companies Equity in earnings of affiliated companies, net of tax Income before discontinued operations Loss from discontinued operations, net of tax ) – ) Net income Less:net (income) loss attributable to noncontrolling interests ) Net income attributable to common stockholders $ $ $ Earnings (loss) per share attributable to Insituform Technologies, Inc. common stockholders: Basic: Income from continuingoperations $ $ Loss from discontinued operations ) ) Net income $ $ Diluted: Income from continuing operations $ $ Loss from discontinued operations ) ) Net income $ $ Weighted average number of shares: Basic Diluted INSITUFORM TECHNOLOGIES. INC. STATEMENT OF OPERATIONS RECONCILIATION (Unaudited) (Non-GAAP) (in thousands, except share information) Three Months Ended March 31, 2009 Consolidated Results Acquisition - related expenses Results Excluding Acquisition- related expenses Post- Acquisition Bayou Results Results Excluding Acquisition- related expenses and Bayou Results Revenues $ $ – $ $ $ Cost of revenues – Gross profit – Operating expenses Operating income (loss) 79 ) Other income (expense): Interest income – 1 Interest expense ) – ) (1 ) ) Other ) – ) ) Total other income (expense) ) – ) ) Income (loss) before taxes on income (tax benefits) ) ) Taxes on income (tax benefit) ) ) Income (loss) before equity in lossesof affiliated companies ) ) Equity inlosses of affiliated companies ) – ) (9
